Francis E. Sweeney, Sr., J.
In a line of cases beginning with State v. Poindexter (1988), 36 Ohio St.3d 1, 520 N.E.2d 568, we have adopted the view that when we review death-penalty cases, we are not required to address all propositions of law in opinion form. State v. Simko (1994), 71 Ohio St.3d 483, 644 N.E.2d 345; State v. Scudder (1994), 71 Ohio St.3d 263, 643 N.E.2d 524; State v. Hawkins (1993), 66 Ohio St.3d 339, 612 N.E.2d 1227. Accordingly, we will not discuss the merits of many of appellant’s propositions of law which have been resolved in other cases or which have not been properly preserved. However, while this opinion does not separately address each of the thirty-six propositions of law (see Appendix), we have fully reviewed the record and passed upon each *455proposition prior to reaching our decision. We have also independently assessed the evidence relating to the death sentence, balanced the aggravating circumstance against the mitigating factors, and reviewed the proportionality of the sentence to sentences imposed in similar cases. As a result, we affirm the conviction and death sentence.
I
INDICTMENT
In appellant’s first proposition of law, he asserts that the indictment in this case did not specify a proper aggravating circumstance, without which a capital offense is not charged. Specifically, appellant argues that the error resulted in the trial court’s lacking subject-matter jurisdiction over the case and, hence, also lacking the power to sentence the appellant to death. For the following reasons, we find that this argument is without merit.
Initially, we note that appellant never challenged the sufficiency of the indictment at any time before or during his trial. An appellate court need not consider an error which was not called to the attention of the trial court at a time when such error could have been avoided or corrected by the trial court. State v. Williams (1977), 51 Ohio St.2d 112, 117, 5 O.O.3d 98, 101, 364 N.E.2d 1364, 1367. As a result, such error is waived absent plain error. State v. Moreland (1990), 50 Ohio St.3d 58, 62, 552 N.E.2d 894, 899. Plain error does not exist unless, but for the error, the outcome at trial would have been different. Id.
The grand jury issued a joint indictment against appellant and Bulerin. The indictment charged that the pair jointly and purposely caused the death of Ryan Young while committing or fleeing immediately after committing kidnapping. The indictment also contained a death-penalty specification based upon R.C. 2929.04(A)(7). The specification as stated in the indictment reads:
“The Grand Jurors further find and specify that the offense was committed while the offenders were committing, attempting to commit, or fleeing immediately after committing or attempting to commit kidnapping, and the offenders were principal offenders in the commission of the kidnapping in violation of the Ohio Revised Code, Section 2903.01(B) * *
In order to correspond with the statutory language of R.C. 2929.04(A)(7), the last part of the specification should have indicated the offenders were the principal offenders in the commission of the aggravated murder, and not merely the kidnapping. However, while the indictment does not expressly correspond with the statutory language of R.C. 2929.04(A)(7), we find that this error does not render the indictment invalid here since the record demonstrates that appellant had sufficient notice that he was being tried as a principal offender in the *456commission of the aggravated murder of Ryan Young while committing kidnapping.
Former Crim.R. 7(B) provided1 that the indictment “ * * * shall contain a statement that the accused has committed some public offense therein specified. Such statement may be made in ordinary and concise language without any technical averments or any allegations not essential to be proved. It may be in the words of the applicable section of the statute as long as the words of that statute charge an offense, or in any words sufficient to give the accused notice of all the elements of the offense with which he is charged * *
Thus, the indictment must adequately inform the defendant of the charge against him. In the present case, the indictment adequately charged appellant with the crime of aggravated murder, as it set forth the essential elements charging appellant with the offense of aggravated murder in violation of R.C. 2903.01(B). This indictment provided appellant with sufficient and adequate notice of the charge against him and the death-penalty specification alleged. Accordingly, the trial court had subject-matter jurisdiction over the appellant, as the indictment adequately charged appellant with the crime of aggravated murder.
The penalty for aggravated murder is life imprisonment or death. R.C. 2929.02. If the state desires to seek the death penalty for a defendant who commits aggravated murder, the indictment charging the offense must contain at least one of eight specifications enumerated in R.C. 2929.04(A)(1) through (8). R.C. 2929.04(A) provides: “Imposition of the death penalty is precluded, unless one or more of the following is specified in the indictment or the count of the indictment pursuant to section 2941.14 of the Revised Code and proved beyond a reasonable doubt.” That section then sets out eight different aggravating circumstances.
The form of the specification is governed by R.C. 2941.14(C), which requires that the aggravating circumstance “may be stated in the words of the subdivision in which it appears, or in words sufficient to give the accused notice of the same.” Thus, the language of the statute clearly provides that the specification is sufficient if the accused knows which subsection, or which aggravating circumstance of the eight listed in R.C. 2929.04(A) has been alleged.
While the specification in the present case contained a technical error, we cannot find that this error rendered the indictment invalid, as the correct language of the specification was clearly ascertainable to appellant. The indictment’s aggravated-felony-murder count and specification recited an obvious and *457undeniable reference to R.C. 2929.04(A)(7) (the felony murder specification) as the capital specification pursuant to R.C. 2901.03(B) (aggravated-felony murder). The indictment informed appellant of all elements comprising the capital offense of aggravated murder under R.C. 2901.03(B), as the exact language of that section containing all the elements for that offense was correctly recited in the single count of the indictment. Following the count set forth in the indictment and pursuant to R.C. 2941.14, a capital specification was included, which stated verbatim the relevant language of R.C. 2929.04(A)(7), except for the substitutional error in the last word of the specification. However, appellant certainly had sufficient notice from the wording of the specification that the aggravating circumstance set forth in R.C. 2929.04(A)(7) was being alleged. In fact, appellant, his attorneys, the prosecutor, and the trial judge treated the indictment as valid at all stages of the proceedings, never noticing any flaw in the indictment. Thus, the record demonstrates that the wording of the specification was sufficient to give appellant notice that the state was required to prove that he was a principal offender in the commission of the aggravated murder of Ryan Young pursuant to the specification contained in R.C. 2929.04(A)(7).
Furthermore, appellant has not shown that he was prejudiced in the defense of his case from this substitutional error or that he would have proceeded differently had this error been corrected. Indeed, had the error been discovered, it was properly subject to amendment. Crim.R. 7(D).
Moreover, the jury verdict form correctly phrased the specification. The trial court read to the jury this verdict form, which contained the properly worded specification. The jury then signed each of their names to this verdict form, which correctly phrased the specification to them for the jury’s consideration.
In conclusion, we find that the flawed indictment sufficiently notified appellant of the charge against him and the death-penalty specification. Accordingly, appellant’s proposition of law number one is without merit.
II
GUILT PHASE

Immunity of William Forest

In proposition of law number two, the appellant asserts that he was denied a fair trial due to the appellee’s failure to disclose exculpatory information pursuant to Crim.R. 16(B)(1)(f). Specifically, appellant argues that the trial court erred when it denied the appellant’s motion for mistrial when it was discovered during trial that William Forest, a witness for the state, had been granted immunity and that the grant of immunity had not been disclosed to the defense. Appellant *458argues that voir dire and opening statement would have been conducted differently had the defense known of the immunity.
Crim.R. 16(B)(1)(f) provides, in relevant part: “Upon motion of the defendant before trial the court shall order the prosecuting attorney to disclose to counsel for the defendant all evidence, known or which may become known to the prosecuting attorney, favorable to the defendant and material either to guilt or punishment.” In the present case, the state’s granting immunity to Forest affected his credibility as a prosecution witness. Furthermore, Forest was a crucial witness to the prosecution’s case. Thus, we agree with appellant that this information was properly discoverable.
Prosecutorial violations of Crim.R. 16 are reversible only when there is a showing that (1) the prosecution’s failure to disclose was a willful violation of the rule, (2) foreknowledge of the information would have benefited the accused in the preparation of his defense, and (3) the accused suffered some prejudicial effect. State v. Parson (1983), 6 Ohio St.3d 442, 445, 6 OBR 485, 488, 453 N.E.2d 689, 692. See, also, State v. Moore (1988), 40 Ohio St.3d 63, 66, 531 N.E.2d 691, 694-695. In the present case, there is no indication that the violation was willful. Furthermore, there is nothing in the record to indicate that had the fact of immunity or even the substance of Forest’s testimony been disclosed prior to trial, the result of the proceeding would have been different. Moreover, while the evidence was not disclosed to the defense prior to trial, it was disclosed during trial. The record reflects that the trial court took many remedial measures at that time to ensure the fairness of the proceedings, including notifying the jury of the immunity upon the defense’s cross-examination of Forest and, at the end of trial, admonishing the jury that the credibility of a witness to whom immunity had been granted must be examined with greater scrutiny. Thus, since there is no evidence that appellant suffered any prejudice from the initial nondisclosure of the information, proposition of law number two is without merit.

Sufficiency of Evidence

Appellant was convicted of aggravated murder (R.C. 2903.01), which included a death specification for kidnapping, and was found to be the principal offender in the commission of the aggravated murder. In proposition of law number eleven, appellant contends that the conviction was based on insufficient evidence. For the following reasons, this argument is without merit.
“An appellate court’s function when reviewing the sufficiency of the evidence to support a criminal conviction is to examine the evidence admitted at trial to determine whether such evidence, if believed, would convince the average mind of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is whether, after viewing the evidence in a light most favorable to the prosecution, *459any rational trier of fact could have found the essential elements of the crime proven beyond a reasonable doubt.” State v. Jenks (1991), 61 Ohio St.3d 259, 574 N.E.2d 492, paragraph two of the syllabus.
The record demonstrates that appellant was jealous of Ryan’s relationship with Cara Wireman. In one letter to his ex-girlfriend Cara, appellant admitted that he had been secretly watching Cara and Ryan. Appellant also told Cara that he wanted her to stop seeing Ryan so that they could renew their relationship. Thus, appellant had a motive to kill the victim. On Tuesday, June 26, just prior to Ryan’s abduction, the white Cutlass often driven by appellant was seen near Cara’s home on Thayer Road as Ryan was about to leave. Appellant later admitted that he and Bulerin were driving around in Forest’s white Cutlass on that night until about 2:30 a.m. Cara’s neighbor, Rose Fetter, observed a white car with two occupants in it drive up and down Thayer Road at about 11:15 p.m. that night. Cara observed the car which matched the description of Forest’s car pass her home ten to twelve times just after Ryan left. The vegetation across from Cara’s home was found to be trampled down as if someone had been recently sitting in the area. Ryan’s body was found buried on property owned by appellant’s grandparents and on land with which appellant was familiar. The body was wrapped in Visqueen which matched Visqueen recovered from the job site at Indian Lake where appellant had been working. Forest stated that appellant had a black mask, and a black ninja mask was found under the body of the victim. Furthermore, Ryan suffered two stab wounds, either of which could have been fatal, and the knife always kept in the car was missing the morning of the disappearance.
Based on the above and all the other evidence in the record, we find that there was sufficient evidence adduced at trial to convince the trier of fact that appellant was guilty beyond a reasonable doubt of the kidnapping and murder of Ryan Young and that he was the principal offender in the commission of the aggravated murder. While the evidence establishing appellant as a principal offender is circumstantial, circumstantial and direct evidence inherently possess the same probative value and, therefore, should be subject to the same standard of proof. See Jenks at paragraph one of the syllabus. The jury signed the verdict form containing the R.C. 2929.04(A)(7) specification that appellant was the principal offender in the commission of the aggravated murder. We will not disturb this determination, as sufficient evidence existed for a rational trier of fact to find that appellant was the principal offender, ie., actual killer, in the aggravated murder of Ryan Young beyond a reasonable doubt. See State v. Jenks, supra; State v. Green (1993), 66 Ohio St.3d 141, 609 N.E.2d 1253. Accordingly, this argument is without merit.

*460
Gruesome Photographs

In proposition of law number twenty, appellant argues that the prosecution’s introduction of a videotape of the crime scene, photographs of the crime scene, and slides of the autopsy were so gruesome and repetitive that any probative value was outweighed by unfair prejudice to the accused. This argument is without merit.
“Properly authenticated photographs, even if gruesome, are admissible in a capital prosecution if relevant and of probative value in assisting the trier of fact to determine the issues or are illustrative to testimony and other evidence, as long as the danger of material prejudice to a defendant is outweighed by their probative value and the photographs are not repetitive or cumulative in number.” State v. Maurer (1984), 15 Ohio St.3d 239, 15 OBR 379, 473 N.E.2d 768, paragraph seven of the syllabus. The trial court has broad discretion in the admission of evidence and unless it has clearly abused its discretion and the defendant has been materially prejudiced thereby, an appellate court should not disturb the decision of the trial court. Id. at 265, 15 OBR at 401, 473 N.E.2d at 791.
In the present case, six photographs of the crime scene were admitted into evidence, all showing different views of the body. These photographs were relevant, as they were used, in part, to corroborate the testimony of Inspector Daily concerning wounds inflicted on the victim. A videotape of the crime scene was taken, but the camera stopped working before the victim’s body was unearthed. Thus, this videotape did not unduly prejudice appellant. In addition, nine autopsy slides were entered into evidence to corroborate the expert testimony of Dr. Amy Martin of the Hamilton County Coroner’s Office. While some of these photos are gruesome, their probative value outweighed any danger of material prejudice to appellant. Accordingly, we find that the trial court did not abuse its discretion.
Ill
PENALTY PHASE

Jury Instructions

In proposition of law number seven, appellant argues that the cumulative effect of alleged erroneous instructions to the jury requires reversal of the death sentence. For the following reasons, this argument is without merit.
First, appellant asserts that his sentence must be reversed because an imperfect specification was read to the jury at the beginning of the penalty phase. The trial court instructed the jury that the state charges in the specification that “ ‘ * * * the offenders were the principal offenders in the commission of the *461kidnapping.’ ” Initially, we note that appellant did not object to this instruction at trial and, thus, it is waived absent plain error. State v. Moreland, supra; Crim.R. 52(B).
In the present case, this error was cured, as the trial court subsequently read to the jury the correctly worded specification. The court began by stating: “It is now my duty to instruct you on the law which applies to this proceeding.” The court then stated: “In the single count the aggravating circumstance is precisely set out in the specification. Completely stated, it is as follows: * * *.” The trial court subsequently read the correctly worded specification to the jury. This correctly worded instruction was read immediately before the jury began its penalty deliberations. Thus, the jury was informed of the proper phrasing of the specification prior to undergoing its deliberations. Accordingly, we cannot find that the trial court’s reading of the imperfect specification at the beginning of the penalty phase rises to the level of plain error, especially in light of the fact that the jury had already signed the verdict form which contained the correctly worded specification during the guilt phase.
Second, appellant argues that the trial court placed the burden on appellant to prove that death was not the appropriate penalty when, in its preliminary instruction, the trial court instructed: “ * * * the defendant will have the opportunity to offer evidence of mitigating factors to attempt to offset the affect [sic ] of the aggravating circumstance as set forth above and as found by you during the guilt determination phase.” This instruction is not an incorrect statement of the law. See R.C. 2929.03(D)(2). Further, the jury was also instructed as follows: “[Y]ou must determine whether the State of Ohio has proved beyond a reasonable doubt that the aggravating circumstance of which the defendant is guilty outweighs the mitigating factors.” Thus, it is clear from a review of the instructions as a whole that the state of Ohio was not relieved of its burden of proof. This argument is meritless.
Third, appellant argues that the trial court improperly used the word “blame” when it instructed the jury that “[m]itigating factors * * * may be considered by you as * * * reducing the degree of the defendant’s blame.” However, this argument is without merit, as use of the word “blame” alone did not constitute error where, as here, the jury instructions, taken as a whole, clearly indicate that the penalty phase was for punishment determination and not for assessment of culpability. See State v. Lawrence (1989), 44 Ohio St.3d 24, 29, 541 N.E.2d 451, 457.
In conclusion, this court has reviewed all of appellant’s arguments regarding erroneous jury instructions, and we have found that they do not amount to error either individually or collectively. Accordingly, proposition of law number seven is without merit.

*462
Independent Review

In appellant’s proposition of law number three, appellant argues that the aggravating circumstance here does not outweigh the mitigating factors. For the following reasons, we find that the trial judge properly determined that the aggravating circumstance outweighs the mitigating evidence presented.
Pursuant to R.C. 2929.05(A), we must independently determine whether the aggravating circumstance outweighs any mitigating factors that have been established and whether the sentence of death is appropriate.
The sole statutory aggravating circumstance in this case is that appellant murdered the victim while committing kidnapping. See R.C. 2929.04(A)(7).
Against the aggravating circumstance we weigh all mitigating factors drawn from the nature and circumstances of the offense; the history, background and character of appellant, and any other factors listed in R.C. 2929.04(B)(1) through (7) which exist in this case. The statutory mitigating factors include the youth of the offender (age nineteen at the time of the murder) and his lack of a prior criminal history or delinquency adjudications. The mitigating factors of R.C. 2929.04(B)(1), (2), (3), and (6) were not established. While appellant went to live with co-defendant Bulerin at the age of sixteen, we find no evidence to establish a showing of duress, coercion, or strong provocation impacting on the appellant sufficient to establish this as a mitigating factor. Also, appellant was not shown to lack the substantial capacity to appreciate the criminality of his conduct or to conform his conduct to the requirements of the law.
Under R.C. 2929.04(B)(7), the catchall category, appellant claims as mitigating factors that he had a difficult homelife and a learning disability.
When appellant was young his father spent time in prison and his parents divorced. His mother remarried but his stepfather was abusive to him. This evidence is entitled to little or no weight as a mitigating factor. See State v. Seiber (1990), 56 Ohio St.3d 4, 9, 564 N.E.2d 408, 415-416.
Appellant’s learning disability involved a difficulty with reading and writing in school, but appellant had a normal I.Q. and was permitted to graduate with his class. The psychologist, Dr. Wayne Graves, testified that appellant was shy and nonverbal and internalized his feelings and emotions. Dr. Graves also indicated that appellant had a good potential for rehabilitation. This evidence is subject to little or no weight as a mitigating factor. See State v. Scudder, supra, 71 Ohio St.3d at 275, 643 N.E.2d at 534.
The facts and circumstances of this case are that appellant, motivated by jealousy, lay in wait outside his former girlfriend’s residence, where the sixteen-year-old victim was then kidnapped after visiting the girlfriend. The victim was then subjected to cuts across his throat and fatally stabbed twice with a knife. *463Thus, the evidence is compelling that appellant committed kidnapping during the murder of Ryan Young.
In weighing the aggravating circumstance against the mitigating factors, we conclude that the aggravating circumstance outweighs the mitigating factors beyond a reasonable doubt.

Proportionality Review

In proposition of law number four, appellant argues that the sentence of death is not appropriate in this case. In carrying out the analysis of whether the sentence of death is appropriate, we find that the sentence of death in this case is neither excessive nor disproportionate, but is appropriate, when compared with other felony-murder cases which involved kidnapping. See State v. Simko (1994), 71 Ohio St.3d 483, 644 N.E.2d 345; State v. Fox (1994), 69 Ohio St.3d 183, 631 N.E.2d 124; State v. Spirko (1991), 59 Ohio St.3d 1, 570 N.E.2d 229; State v. Roe (1989), 41 Ohio St.3d 18, 535 N.E.2d 1351.
Therefore, we affirm the judgment of the court of appeals.

Judgment affirmed.

Douglas, Resnick and Pfeifer, JJ., concur.
Moyer, C.J., Deshler and Cook, JJ., concur in part and dissent in part.
Dana A. Deshler, Jr., J., of the Tenth Appellate District, sitting for Wright, J.

, The relevant language of current Crim.R. 7(B) is essentially the same as that in the- former provision.